Case:18-18627-JGR Doc#:51 Filed:04/19/19               Entered:04/19/19 10:54:31 Page1 of 2




  UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO
                  Bankruptcy Judge Joseph G. Rosania, Jr.

 In re:                                               )                     Bankruptcy Case No.
 DENNIS K. OBDUSKEY                                   )                          18-18627-JGR
                                                      )                              Chapter 13
 Debtor(s).                                           )
 Last four digits of SS#: 8785                        )
                                                      )

      ORDER DENYING CONFIRMATION OF PLAN; DIRECTING NOTICE OF
     AMENDED PLAN AND NOTICE OF HEARING ON PLAN CONFIRMATION

      THIS MATTER comes before the Court on review of the within case file and the
Confirmation Status Report filed by Debtor(s) in accordance with Local Bankruptcy Rule 3015-1
on April 18, 2019 (Docket #49) as well as the Amended Chapter 13 Plan of Reorganization filed
by Debtor(s) on April 18, 2019 (Docket #48). The Court,

       DOES FIND that the Report indicates that Debtor(s) has/have filed an amended plan to
resolve pending objection to confirmation and/or to cure deficiencies in the prior plan.

       THEREFORE, THE COURT HEREBY ORDERS as follows:

        1.     Confirmation of Debtor(s) Amended chapter 13 plan filed December 20, 2018
(Docket #34) is DENIED and any objection(s) thereto is/are deemed MOOT by the amended
plan filed April 18, 2019.

       2.     The hearing on confirmation currently scheduled for April 25, 2019 at 10:00 a.m.
is VACATED and RESCHEDULED for a non-evidentiary hearing regarding Debtor(s) amended
Chapter 13 Plan and Objections thereto, if any, at 10:00 a.m. on Thursday, June 13, 2019, in
Courtroom B, U.S. Bankruptcy Court, U.S. Custom House, 721 19th Street, Denver, Colorado
80202.

              Only if a timely and meaningful Confirmation Status Report is filed, counsel/parties
may appear by telephone at the hearing. The following instructions are provided for appearing
by telephone and connecting to the conference call line:

       Dial 1-888-684-8852, a few minutes prior to commencement of the hearing. It is
       a computerized system and you will be prompted to input an access code,
       followed by the pound sign (#). The access code is: 9369782. You will then be
       connected into the conference.

Failure to connect to the conference in a timely manner may preclude your participation in the
hearing. If you are unable to connect after following the instructions provided, please call the
Case:18-18627-JGR Doc#:51 Filed:04/19/19              Entered:04/19/19 10:54:31 Page2 of 2



Judge’s chambers at 720-904-7327 and leave a name and the telephone number where you can
be reached and the Court will return the call.

        3.     The Debtor(s) shall file a notice in substantial conformity with L.B. Form 3015-
1.2 and in compliance with Bankruptcy Rules 2002(b) and 7004, which notice shall also include
language in paragraph two above regarding telephone appearance at the continued hearing, and
shall serve such notice, along with a copy of the amended Chapter 13 Plan, on or before May 9,
2019, on the following:

              ☒       Chapter 13 Trustee
              ☒       All creditors and parties who have entered an appearance and/or requested
                      notice in the case
              ☒       All creditors and interested parties


       4.     The deadline for filing objections to confirmation is May 30, 2019.

       5.      On or before June 6, 2019, the Debtor(s) shall file the appropriate Confirmation
Status Report or Verification of Confirmable Plan.

      IN THE EVENT DEBTOR FAILS TO TIMELY FILE A MEANINGFUL
       CONFIRMATION STATUS REPORT BY THE ABOVE DEADLINE,
  DEBTOR(S)—appearing pro se or through counsel—SHALL APPEAR, IN PERSON,
                     AT THE CONTINUED HEARING.

      6.     In the event Debtor(s) fails/fail to comply as ordered herein, confirmation of the
amended plan may be DENIED and the case may be dismissed without further notice or hearing.

       Dated: April 19, 2019                        BY THE COURT:


                                                    ______________________________
                                                    Joseph G. Rosania, Jr.,
                                                    United States Bankruptcy Judge




                                               2
